                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 17-14347-CIV-MAYNARD

JOSEPH ROBERT MCINTYRE,

        Plaintiff,                                          FILED by _ _ _ D.C.
v.
                                                              ..OCT ~- 0 2G~5
NANCY A. BERRYHILL, Acting Commissioner,
                                                               STEVEN M. LARIMORE-
Social Security Administration,                                 CLERK U.S. DIST. CT.
                                                              S.D. OF FLA.· FT. PIERCE

     Defendant.
______________________________________/
       ORDER ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DE 18)

        THIS CAUSE comes before this Court upon the above Motion.

Having reviewed the Motion, Response, Reply, and Administrative
                   1
Record (DE 13)         ,   and having held a hearing thereon on June 26,

2018, this Court finds as follows:

                                     BACKGROUND

        1.    The Plaintiff applied for Title II disability

insurance benefits under the Social Security Act on June 11,

2013    (with a protective filing date of May 27, 2013). The

application was denied initially and after reconsideration. On

April 5, 2016 an Administrative Law Judge ("ALJ") rendered a

decision finding the Plaintiff not disabled under the terms of

the Act. The Appeals Council denied his Request for Review on




1
    This Court uses DE 13's pagination for its citations to the record.
September 5, 2017, thereby leaving the ALJ's decision final and

subject to judicial review.

     2.   The Plaintiff has a high school education plus

vocational school training in auto body repair and welding.

Except for the year 1997, the Plaintiff has a continuous work

history that goes back to 1979. Since 1998 he worked as a

maintenance man and groundskeeper at different communities and

resorts. By the end of his employment history he had worked his

way up to a coveted position at a luxury private golf course.

     3.   Two remote injuries underlie the Plaintiff's

disability claim. The first is a traumatic injury to his right

wrist in 1979. Reconstructive surgery was performed at that

time, and it underlies the right wrist pain and repeat surgery

that is of record. The other injury event occurred more

recently, in May 2010. The Plaintiff was at work as a

groundskeeper at a golf course when a golf ball hit in the

forehead at close range. He did not seek medical care

immediately. Instead it was a few days later, after his wife

became worried about behavioral changes, when he sought

treatment. That head injury was subject of a Worker's

Compensation claim.

     4.   The earliest treatment note of record is dated

February 27, 2012. Beforehand the Plaintiff had been seeing a

                              2 of 26
pain management doctor,    Dr. Cordner, for head and neck pain. Dr.

Cordner had prescribed Lortab and Tramadol, to which the

Plaintiff asked him to prescribe something for his anxiety and

stress, too.    Dr. Cordner conditioned that added prescription on

a urine drug test, the Plaintiff recalled. The Plaintiff

declined to take that test seeing no need for it, he explained,

but that refusal led Dr. Cordner to discharge him from care. The

Plaintiff now came to Dr. Weiss to continue his medical care.

     5.      The Plaintiff complained of mood instability (quick to

tense up and to lose patience); cognitive problems      (poor memory

and focus,    slurred speech,   zoning out, and poor balance), ADD

and OCD-type behaviors; dependence on sedation to sleep; and

stress and frustration bver his medical condition. He also

complained of severe neck pain and "trapped" spinal nerves. Upon

examination Dr. Weiss observed poor memory and recall; mildly

slurred speech; and signs of pain in his neck and right wrist.

Dr. Weiss prescribed Zanaflex (for muscle spasms), Neurontin

(for cervical radiculopathy), and Tramadol.

     6.      A variety of radiographic studies were undertaken. Two

kinds of brain scans---an MRI and a QEEG---both showed trauma-
               I

related abnormalities and confirmed the presence of a closed

head injury. The third brain scan---an EEG---was normal. Also an




                                  3 of 26
MRI was taken of the Plaintiff's cervical spine. It showed a

bulge at the C3-4 disc site.

        7.   The Plaintiff continued to see Dr. Weiss   (through Ms.

Wise, an ARNP at his practice) on a monthly basis. Dr. Wiess

treated him for his various conditions: the closed head injury

with related headaches, memory problems, mood instability, and

behavioral changes; neck pain that radiates out into his

shoulders and upper extremities; poor sleep; and anxiety. Dr.

Wiess added Aricept    (for memory), Lexapro (for anxiety), and

Percocet to his medication regimen. Dr. Weiss also gave the

Plaintiff a TENS unit to use on his neck and administ'ered

therapeutic injections to his cervical spine. The Plaintiff

declined physical therapy complaining~that it had increased his

pain.

        8.   Treatment helped reduce his anxiety. He continued to

be in pain, however, and he continued to have difficulty doing

his exertionally demanding job. At the May 2012 appointment Dr.

Weiss placed him on off-work status, and the two discussed

applying for Social Security disability. However the Plaintiff

felt compelled to keep working for the income.

        9.   A second MRI of the Plaintiff's brain was taken in

June 2012. It was normal    (in contrast to the positive findings

that the March MRI had shown) .

                                4 of 26
     10.   Later that June the Plaintiff saw Dr. Legler for a

neuropsychology evaluation. The Plaintiff reported the same

variety of problems that he had told Dr. Weiss. He added that

pain had reduced his enjoyment of life. After administering a

battery of tests, Dr. Legler diagnosed depression, cognitive

impairment, and mood instability attributable to the head

injury. He added that the Plaintiff was experiencing post-injury

headaches and neck pain, and he attributed the Plaintiff's

reduced social and physical functioning to the Plaintiff's post-

injury symptoms. Dr. Legler assessed a GAF score of 45.

     11.   Dr. Weiss's treatment notes for the rest of 2012 and

into 2013 show the same range of complaints, with daily

headaches being primary, that hinder work. At the same time

there were areas of improvement. He reported sleeping better

with his medications. Dr. Weiss observed him to have an improved

mood. The Plaintiff reported feeling like he finally had begun

the healing process. Dr. Weiss anticipated tapering his pain

medication down. Thirdly there was mention of alcohol use which

Dr. Weiss instructed the Plaintiff to avoid.

     12.   In February 2013 the Plaintiff reported worsening pain

in his right wrist. An x-ray and MRI showed ·the presence of

marked degeneration (osteoarthritis) and an old fracture

deformity. A nerve conduction study showed no radiculopathy in

                              5 of 26
his right upper extremity, however. Dr. Weiss referred the

Plaintiff to Dr. Dell, a hand surgery specialist at a university

teaching hospital, for further care. Dr. Dell confirmed the

osteoarthritis diagnosis.

     13.   The Plaintiff originally claimed a disability onset

date of May 27, 2013. That is the day when his work hours

dropped from full-time to part-time.

     14.   The Plaintiff's next appointment with Dr. Weiss was on

June 3, 2013. The Plaintiff reported the same range of

complaints. He added that'pain was hindering his ability to

sleep at night, and the poor nighttime sleep plus his

medications in turn caused daytime fatigue. He complained of

daily severe headaches, but he,was unable to take medication at

work to relieve the pain. He reported mild depression and

anxiety. Dr. Weiss agreed that the Plaintiff should apply for

Social Security disability benefits.

     15.   On June 11, 2013 the Plaintiff completed his

disability application. He claimed disability due to his head

injury, right wrist condition, neck condition, and their

respective pain and other impairing effects. He reported using

opioids to sleep which in turn helped ease his physical pain.

The medications also caused depression, constipation, and

moodiness, however. The case worker who took his application

                              6 of 26
described him as very confused and lost; emotional; and unable

to answer questions. The case worker suspected cognitive defect.

        16.   On June 13, 2013 Dr. Dell performed fusion surgery on

the Plaintiff's right wrist. The purpose of the surgery was to

repair a scaphoid non-union advanced collapse. The final post-

surgery follow-up appointment was on August 28, 2013. Dr. Dell

described good healing and good placement of the fusion

hardware. The Plaintiff's pain now was just modest. He had been

receiving physical therapy to improve finger motion and to ease

swelling and scarring, and now he could flex his joints and hand

to some degree. Dr. Dell released the Plaintiff to part-time

work.

        17.   During those months following surgery, both Dr. Weiss

and Dr. Dell prescribed opioids. The Plaintiff told Dr. Weiss on

June 18, 2013 that he also was drinking as a form of self-

treatment to reduce the pain.

        18.   On August 12, 2013 the Plaintiff saw Dr. Mihalovich

for a consultative psychological evaluation at the

Commissioner's request. The Plaintiff admitted to excessive

alcohol use as well as to an arrest for a domestic violence

incident. The Plaintiff described active daily life activities:

driving his wife to work, working in the yard, and spending the

afternoons at his local bar. Dr. Mihalovich observed his

                                 7 of 26
presentation and cognition to be normal although his mood was

flat.    Dr. Mihalovich diagnosed an adjustment disorder with

depressed mood.

        19.   At page 279 is a statement that the Plaintiff's wife

submitted to the Commissioner later in May 2016. There she

recalls that the Plaintiff had begun to drink more after his

2010 head injury. His drinking became excessive, and by December

2013, she threatened to leave him. He then regained control of

his drinking and began attending AA meetings. The reduction in

his drinking also reduced household stress, and it increased his

participation in family life.

        20.   The Plaintiff saw Dr. Carlo, a colleague of Dr. Dell,

in January 2014. He complained that his right wrist remained

sore. The Plaintiff could make a fist, but Dr. Carlo observed

tenderness in the soft tissues near the plate hardware. Dr.

Carlo prescribed hydrocodone. Should the pain persist, Dr. Carlo

suggested surgery to remove the fusion hardware.

        21.   The Plaintiff quit his now part-time job on May 1,

2014.    (At the administrative hearing he amended his alleged

disability onset date to May 1, 2014 to reflect the full

cessation of all work activity.) His employer had given him a

light-duty work accommodation, but he no longer could do the




                                 8 of 26
job's requirements. He agreed to quit at his employer's request.

He was 50 years old at the time.

     22.   On May 15, 2014, while in Rhode Island, he went to the

hospital after cutting his left hand. He had cut his hand when

throwing out his father's TV set. He complained of severe pain

and bleeding. Opioids were prescribed.

     23.   The Plaintiff returned to Dr. Weiss in August 2014 and

saw him (through ARNP Wise) on a monthly basis thereafter

through the hearing date. The treatment notes from this period

of time remain overall consistent with little change in the

Plaintiff's complaints, physical examination observations, or

diagnoses. The Plaintiff complained of ongoing severe pain in

the form of headaches   (with secondary symptoms), neck pain, and

pain that radiates from his neck out through his upper

extremities. At times he also complained of increased anxiety,

depression, and/or irritability. There was no significant change

in or reduction of the severity of his pain complaints (other

than stress being an aggravating factor) . At the same time the

Plaintiff did report at least some degree of pain relief from

pain medications, and treatment consisted primarily of pain

medications (with some effort made to taper their use down). Dr.

Weiss described the Plaintiff's condition as stable and

described the Plaintiff as doing well with the medications.

                              9 of 26
     24.    The Plaintiff lost his health insurance when he went

to part-time work. That limited his ability to afford

medication. The Plaintiff prioritized his pain medications and

stopped others, such as Aricept, to save money. The lack of

health insurance also was cited as the reason why neck and right

wrist revision surgeries were not carried out. The Plaintiff

planned to pursue those surgeries after receiving disability

benefits.

     25.    Dr. Weiss's treatment notes suggest that at some point

between April and August of 2015, the Plaintiff made a trip to

Chicago and that at some point after September 2015 he visited

his family in Massachusetts.

     26.    This Court notes the last two appointments with Dr.

Weiss before the hearing date. At the December 2, 2015

appointment the Plaintiff continued to complain of very severe

headaches, neck pain with upper extremity radiculopathy and

neuropathy, and associated problems   (such as occasional

dizziness, inability to lift his head, poor balance, and blurred

vision) . He reported frustration over decreased functional

                '
ability, excessive anxiety and depression, and marital problems.

Pain hindered nighttime sleep, and the Plaintiff complained of

excessive daytime fatigue. He complained of poor sleep at night

because of pain with excessive daytime fatigue. The physical

                               10 of 26
examination was positive in some respects. Dr. Weiss observed

decreased short-term memory and recall (consistent with the

Plaintiff's complaint of some memory loss). Dr. Weiss observed

spasms, tenderness, and a reduced range of motion in the

Plaintiff's cervical spine. Dr. Weiss diagnosed limited motion

in the Plaintiff's right wrist. Dr. Weiss continued the

Plaintiff's hydrocodone prescription.

     27.   The Plaintiff returned on December 28, 2015. That

treatment note is notable for complaints of severe depression

which the Plaintiff attributed to his severe pain. He reported

thoughts to harm himself and others. He reported being banned

from local bars and pharmacies.

     28.   The Plaintiff testified at the hearing held February

8, 2016. The Plaintiff claimed disability from his several

different pain conditions. He claimed difficulty managing stress

and pressure. He had argued with his pharmacist over a

medication price increase, and he was banned from his local bar

after arguing with the bar's owner. Law enforcement became

involved after he reacted angrily to his son sneaking out of the

house. Law enforcement removed his guns after deeming him too

unstable. He says he drinks as a form of self-medication. He

furthers that he was honest and forthright with treating and




                             11 of 26




                                                                   \
examining sources about his troubles because he was seeking

their help.

     29.   The Plaintiff said he can sit for 30 minutes at a

time, stand for 20 minutes at a time, and lift up to 15 lbs.

When asked whether he has "any trouble around the house lifting

and carrying things", he explained:

     I do what needs to be done. I picked up the cat litter
     the other day, which was like 30 pounds. It's too
     heavy. I mean, I, I brought it to where it needed to
     go, but I couldn't pick it up and put it in. My son
     did it for me.

He said he lays down during the day. The Plaintiff was 52 years

old at the time of the hearing.

     30.   At Step Two of the disability analysis the ALJ found

'the Plaintiff to have the severe impairments of status-post

right wrist fusion surgery, history of closed head injury,

headaches, and cervical disc bulge. The ALJ did not find those

impairments wholly disabling, however. The ALJ pointed to the

MRI that showed a normal brain condition; to the MRI that showed

a relatively non-severe cervical spine condition; and to the

normal nerve conduction study of the Plaintiff's right upper

extremity. The ALJ noted the Plaintiff's reports of improved

sleep and other benefits from treatment. The ALJ noted the

"excellent results" from the wrist surgery (but also noted Dr.

Dell's later recommendation for repeat surgery). The ALJ

                             12 of 26
stressed the normal aspects of the physical examinations such as

observations of normal gait, station, motor strength, reflexes,

sensation, and lack of atrophy. The ALJ saw no objective test

that confirmed a memory impairment (Dr. Legler's report may not

have entered the record until after the decision, this Court

adds). The ALJ gave great weight to the RFC ratings prepared by

the Commissioner's non-examining medical advisors. The ALJ found

aspects of the non-medical evidence to contradict the

Plaintiff's disability claim. The ALJ stressed how the Plaintiff

continued to work for some time after the closed head injury

even without taking medication while at work. The ALJ stressed

how he lifted a 30 lbs. bag of cat litter, drives regularly, and

traveled out of town.

     31.   The ALJ found the Plaintiff still capable of

performing light work.   (The ALJ found no mental health condition

to rise to the level of a "severe impairment" for Step Two

purposes and made no mental work-related accommodation in the

RFC assessment.) Citing the testimony of the Vocational Expert

("VE") who also testified at the hearing, the ALJ found the

Plaintiff unable to return to his past work as an industrial-

commercial groundskeeper but able to perform the other, more

amenable jobs of power screwdriver operator, marker, and router.

The ALJ therefore concluded that the Plaintiff is not disabled.

                              13 of 26
     32.   The ALJ rendered the unfavorable decision on April 5,

2016. On May 17, 2016 the Plaintiff requested the Appeals

Council to review that unfavorable decision. The Plaintiff

argued that the ALJ's decision "contains several errors of law

and is not supported by substantial evidence." The Plaintiff

added that he was in the process of obtaining additional

evidence which "will clearly show [him to be] unable to perform

any type of work."

     33.   On June 10, 2016 the Appeals Council granted him the

extra time to send "more evidence or a statement about the facts

and the law in this case." The Appeals Council also cautioned

the Plaintiff that "any more evidence must be new and material

to the issues considered in the hearing decision dated March 31,

2016."   (That letter is found at page 26. The emphasis is in the

original text.)

     34.   On March 6, 2017 the Appeals Council denied the

Plaintiff's Request for Review.   (That letter begins at page 11.)

     35.   On May 5, 2017 the Plaintiff asked the Appeals Council

to vacate its denial, and on July 21, 2017 the Appeals Council

granted that request.   In correspondence found at page 8, the

Appeals Council reopened the case and gave the Plaintiff

additional time to submit "a statement about the facts and the

law in this case or additional evidence." It again cautioned

                              14 of 26
    that it will "consider additional evidence" if it "is new,

    material, and relates to the period on or before the date of the

    hearing decision." This time the Appeals Council required the

    Plaintiff to show "a reasonable probability that the additional

    evidence would change the outcome of the decision" and to "show

    good cause for why you missed informing us about or submitting

    it earlier." This additional instruction presumably reflects the

    recent revision to 20 C.F.R.   §   404.970 done earlier that year on

    January 17th and its new requirements for obtaining Appeals

    Council review. The Appeals Council thereby gave the Plaintiff

    the opportunity to adjust his Request for Review to meet the new

    requirements.

         36.   The Plaintiff thereby added evidence to the

    Administrative Record. This Court incorporates any such

    additional evidence that pre-dates the ALJ's decision into the

    above fact background section where it fits in chronologically.

    The proffer also contained treatment notes and medical opinion

    statements generated after the date of the ALJ's decision. This

    Court reviews them below, also in chronological order.

         37.   The additional evidence shows that on May 20, 2016 the

    Plaintiff saw Dr. Weiss for ongoing care of his "neurological

1
    complex symptoms" as well as for pain medication refills. He

    complained of daily headaches that he attributes to his neck and

                                   15 of 26
which makes it hard for him to hold his head up. He complained

of neck pain that is constant and severe at times and worsened

by activity. He complained of severe pain in his right wrist as

well as in a finger on his left hand. He complained of poor

nighttime sleep and dependence on sedation as well as excessive

fatigue. He reported stable depression but problematic anxiety.

He complained of pain-related stress. Dr. Weiss added buspirone

(an anti-anxiety medication) to his pain medications. However

his memory is improving, he added.

     38.     On October 15, 2016 Dr. Weiss filled out a

questionnaire rating the Plaintiff's residual functional

capacity ("RFC"). That questionnaire begins at page 21 of the

Administrative Record. There Dr. Weiss opined that the Plaintiff

can sit for 30 minutes at a time (for a total of three hours in

a day); stand for ten minutes at a time (for a total of one hour

a day); walk for ten minutes at a time (for a total of one hour

a day); and must lay down for three hours at a time (for a total

of four hours a day). Dr. Weiss opined that the Plaintiff also

experiences drowsiness and decreased concentration. That has

been the Plaintiff's RFC since February 27, 2012, Dr. Weiss

furthered.

     39.     On October 12, 2016 Dr. Dell filled out an RFC

questionnaire specific to the question of upper extremity

                               16 of 26
functioning.    (It begins at page 17). Dr. Dell opined that the

Plaintiff has no use of his right arm for lifting weight and no

use of his right hand for manipulative tasks. Dr. Dell

attributed those limitations to tenderness and pain in the

Plaintiff's right wrist. The RFC questionnaire form that Dr.

Dell filled out applies "for the time period beginning with the

date of first   treatment~   which was in April 2013. Accompanying

that questionnaire is a contemporaneous treatment note in which

Dr. Dell described the Plaintiff as having tenderness over his

distal radial ulnar joint and over his dorsal plate. Dr. Dell

suspected joint instability or arthritis. Dr. Dell also repeated

his opinion that the Plaintiff "has a disability of no use of

his right   wrist~.


     40.    On September 5, 2017 the Appeals Council denied the

Plaintiff's Request for Review after considering the additional

evidence and the Plaintiff's reasons for disagreeing with the

ALJ's unfavorable decision. In its Notice of Appeals Council

Action (that begins at page 1 of the Administrative Record), the

Appeals Council stated that it saw no reasonable probability

that the new evidence would change the ALJ's decision. The

Appeals Council further found Dr. Dell's questionnaire not to

relate to the period at issue and consequently not to be




                                17 of 26
informative of whether the Plaintiff became disabled before

April 5, 2016.

                                   DISCUSSION

      41.   Title 20 C.F.R.    §   404.970 sets forth the reasons when

the Appeals Council will grant a claimant's Request for Review.

One such reason is when a claimant submits additional evidence

that might change the outcome of the ALJ's Decision. That is

what the Plaintiff did here in his case. Along with his Request

for Review, he submitted additional evidence into the record,

evidence which the ALJ did not have when she rendered the

unfavorable decision. The Appeals Council found that additional

evidence insufficient to warrant review.

      42.   As noted above, 20 C.F.R.       §   404.970   (2017) provides

the governing standard. When on April 5, 2016 the Plaintiff

requested the Appeals Council to review the ALJ's decision, the

previous version 2 (for 2016) was in force. Thereafter the

Commissioner revised 20 C.F.R.        §   404.970, and that new version

became effective on January 17, 2017. The Commissioner

presumably based its September 5th, 2017 denial of the

Plaintiff's Request for Review on the 2017 version.


2
  The 2016 version of 20 C.F.R. § 404.970 obliged the Appeals Council to
consider additional evidence if it is "new and materialu and if "it relates
to the period on or before the date of the [ALJ's] decision.u The Appeals
Council will "review the case if it finds the [ALJ's decision to be] contrary
to the weight of the evidence currently of recordu which includes the
additional evidence.
                                    18 of 26
     43.   In two respects the new version raised the bar for

obtaining Appeals Council review of an ALJ's unfavorable

decision. First it added the requirement of a "reasonable

probability" that the additional evidence would change the

decision. The prior version had no such requirement, although

Eleventh Circuit case law imposed a "reasonable possibility"

requirement. Second it added the requirement of "good cause" for

a claimant's failure to proffer the additional evidence sooner.

Eleventh Circuit case law did not require a good cause showing

at this stage.

     44.   The parties discuss the new standard to a very limited

extent. Both assume that the "reasonable probability"

requirement applies. However neither discusses the "good cause"

standard, whether it applies, or whether the Plaintiff

demonstrates good cause. Nor did the Appeals Council make a good

cause finding on way or the other. For purposes of the present

analysis, therefore, this Court follows suit and limits

consideration to the new§ 404.970(a) (5) criteria (and excludes

from consideration the new§ 404.970(b) good cause element).

     45.   This Court turns next to what the§ 404.970(a) (5)

criteria of the 2017 version are, the criteria by which this

Court judges the correctness of the Appeals Council's denial of

review. Subsection (a) (5) requires the Appeals Council to review

                             19 of 26
a claimant's case if the claimant proffers "additional evidence

that is new, material, and relates to the period on or before

the date of the hearing decision." To that it adds the fourth

requirement of "a reasonable probability that the additional

evidence would change the outcome of the decision." The

Plaintiff argues that the additional evidence he proffered meets

that standard and consequently that the Appeals Council should

have granted, rather than denied, his Request for Review. This

Court agrees.

     46.   To begin with, the additional evidence is "new". It

includes notes of treatment rendered and opinion statements made

after the ALJ had rendered the unfavorable decision. To that

extent it is evidence that the Plaintiff could not have

proffered to the ALJ. Second the additional evidence is

"material". Evidence is "material" if "there is a reasonable

probability that [it] would change the outcome of the decision."

See 20 C.F.R.   §   404.970(a) (5). The evidence includes

questionnaires about the Plaintiff's RFC from two doctors with

well-established treating relationships with the Plaintiff. Dr.

Weiss saw the Plaintiff consistently and regularly over the full

length of the medical record. Dr. Dell is a hand surgeon

specialist from a university teaching hospital who performed

reparative wrist surgery and who anticipates the possible need

                                20 of 26
for repeat surgery. If their RFC opinion statements are accepted

as true, they would provide compelling evidence in support of

the Plaintiff's disability application. Third they are

chronologically relevant. Both RFC opinion statements expressly

relate back to the relative time period. Moreover Dr. Weiss's

RFC questionnaire is in addition to statements about the

Plaintiff's work ability made earlier in the treatment record

(such as found at page 285).

     47.   This Court notes the general rule that treating source

opinion statements are accorded great weight and deference. That

does not mean they are controlling or determinative, as the

Respondent argues. The Respondent highlights record evidence

that might contradict the Plaintiff's disability allegation.

However that is better left for the ALJ as fact-finder to weigh

out and resolve. The ALJ will be the one to determine if there

is good cause to discount the two RFC questionnaires. For now

this Court finds a "reasonable probability" that the additional

evidence could lead to a different outcome. Whether it actually

does will be for the ALJ to decide on the merits.

     48.   This Court therefore agrees with the Plaintiff that

the Appeals Council wrongly denied his Request for Review.    It

appears that the Plaintiff limits his argument to that first

question of whether the additional evidence was of the quality

                               21 of 26
that required the Appeals Council to ·grant his Request for

Review. His argument appears limited to the contention that

"there is a reasonable possibility that the new evidence would

change the administrative result." It does not appear that the

Plaintiff proceeds to answer the next question: what is the

available means for redress?

     49.   The Commissioner answers in its Response that sentence

four of 42 U.S.C. § 405(g) provides that means of redress---in

the form of judicial remand authority---and that to qualify for

a sentence four remand, the Plaintiff "must show that, in light

of the new evidence submitted to the Appeals Council, the ALJ's

decision to deny benefits is not supported by substantial

evidence in the record as a whole", citing Timmons, 522

Fed.Appx. at 902. The Commissioner states that "[i]t is for the

reviewing court to determine whether the new evidence renders

the denial of benefits erroneous, an9 whether a remand is

warranted under sentence four of 42 U.S.C.   §   405(g)", citing

Ingram v. Comm'r, 496 F.3d 1253, 1262 (11th Cir. 2007). This

Court construes the Commissioner's statement to mean that the

object of judicial review is the ALJ's unfavorable decision (by

virtue of the Appeals C0uncil adopting it when the Appeals

Council denied review) and that this Court considers whether the

ALJ's decision enjoys the support of the whole evidentiary

                               22 of 26
record including the additional evidence that the Plaintiff

proffered after the ALJ's decision. If the ALJ's decision lacks

the support of the now expanded evidentiary record, then the

available means of judicial relief is to remand the case back to

the Commissioner for reconsideration.

     50.   This Court does not read in the Plaintiff's Motion or

Reply an Ingram-based argument for a§ 405(g) sentence four

remand. Even if the Plaintiff does not raise one expressly, this

Court finds his 20 C.F.R. § 404.970(a) (5)   (2017) argument

sufficient to persuade this Court that he is entitled to such

relief. In other words this Court finds his arguments sufficient

to show that the ALJ's unfavorable decision lacks the support of

the now expanded evidentiary record.

     51.   This Court notes the standard of review that governs

this particular point of inquiry. Judicial review of the

Commissioner's decision (which in this case consists of the ALJ's

decision) is limited to a determination of whether it is

supported by substantial evidence and whether the proper legal

standards were applied. See Lewis v. Callahan, 125 F.3d 1436

(11th Cir. 1997). Supporting evidence need not be preponderant

to be substantial so long as it amounts to more than a

scintilla; in other words, it is such relevant evidence that a

reasonable person might accept as sufficient and adequate to

                             23 of 26
support the conclusion reached. See id. at 1440. If the decision

is supported by substantial competent evidence from the record

as a whole, a court will not disturb that decision. Neither may

a court re-weigh the evidence nor substitute its judgment for

that of the ALJ. See Wolfe v. Chater, 86 F.3d 1072 (11th Cir.

1996). See also, Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th

Cir. 2002). While the Commissioner's factual findings enjoy such

deference, a court is free to review the Commissioner's legal

analysis and conclusions de novo. See Ingram, 496 F.3d at 1260.

See generally, Jordan v. Comm'r, 470 Fed.Appx. 76'6, 767-68   (11th

Cir. 2012).

     52.   The additional evidence causes the weight of the whole

evidentiary record to run counter to the ALJ's decision. In

other words the ALJ's decision lacks the support of competent,

substantial evidence when the additional evidence is included in

the record. Having independently reviewed the entire

Administrative Record including the additional evidence that the

Plaintiff proffered to the Appeals Council, this Court sees

evidence of a variety of both physical health conditions (a

closed head injury with headaches, fusion of his right wrist

with associated arthritis, and a cervical disc defect) and

mental health conditions (cognitive impairments, depression, and

anxiety) . The medical record confirms the presence of all of

                             24 of 26
those conditions .. The Plaintiff has complained about them

consistently over the treatment history of record. Moreover

there is a direct relationship between the closed head injury

event and the Plaintiff's unsuccessful attempt to stay in his

job even with accommodations. To that, the record now contains

formal statements from his established treating doctors who

opine that he is disabled.

     53.   That is not to say that the record necessarily compels

a finding of disabled. As the ALJ noted, there are aspects of

the evidence that may run counter to the Plaintiff's disability

claim. However the analysis and findings that the ALJ offered in

her unfavorable decision do not enjoy the support of the overall

record. The ALJ insufficiently accounts for aspects of the

evidentiary record that may support the Plaintiff's disability

claim.

                               CONCLUSION

     54.   This Court agrees with the Plaintiff that the Appeals

Council wrongly denied his Request for Review. This Court finds

his arguments thereo~ and an independent review of the whole

record to support the further finding that the ALJ's decision

lacks sufficient evidentiary support. Consequently this Court

finds the Plaintiff entitled to a remand for reconsideration

pursuant to   sentenc~   four of 42 U.S.C.   §   405(g).

                                25 of 26
     It is therefore,

     ORDERED AND ADJUDGED that the Plaintiff's Motion for

Summary Judgment (DE 18) is GRANTED. This case is REMANDED back

to the Commissioner for reconsideration pursuant to sentence

four of 42 U.S.C.   §   405(g).


     DONE AND ORDERED in Chambers at Fort Pierce, Florida, this

 ~~ay of October, 2018.




                             SHANIEK M. MAYNARD
                             UNITED STATES MAGISTRATE JUDGE




                                  26 of 26
